DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 15 November 2019, 6 July 2021, 9 November 2021, and 3 January 2022 were filed on and after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations " the fault level”, on line 6; “the current-limiting”, on line 8; “the corresponding battery system”, on line 9; and “the slowdown”, on line 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations “a fault”, on line 2; and “a fault level”, on line 4, which are unclear.  These limitations are unclear because Claim 1 recites a fault on line 4 and fault level on line 6, so it is not clear if the fault and fault level recited in Claim 3 is the same or different.
Claim 4 recites the limitations "said walking speed”, on line 4; “the mode”, on line 7; and “the cutter”, on line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations “a fault”, on line 2; and “a fault level”, on line 4, which are unclear.  These limitations are unclear because Claim 1 recites a fault on line 4 and fault level on line 6, so it is not clear if the fault and fault level recited in Claim 3 is the same or different.
Claim 6 recites the limitations “the revolving speed’, on line 4; “the mode”, on lines 6-7; and “the cutter” on line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitations “the mode”, on line 10; and “the cutter” on line 11.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation “the charging relay” on line 6.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “a battery” is recited on line 6, which is unclear. This limitation is unclear because “a battery” is also recited on line 3, so it is not clear if these are the same, or two different batteries.
Claim 10 recites the limitations “the individual voltage”, on line 2; “the individual voltage difference”, on line 3 ; “the discharge temperature”, on lies 3-4; “the discharge current”, on line 4; “the insulation resistance”, on lines 4-5; “the master-slave MCU communication failure”, on line 5; “the master-slave MCU hardware failure”, on lines 5-6; “the feedback current”, on line 6; and “the charging temperature” on lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. US 10,058,031.
Regarding Claim 1, Brown teaches a lawn mower (The present disclosure relates to utility vehicles, such as lawnmowers, col. 1, lines 19-20), comprising 
a battery system (battery 76, fig. 2), 
a walking system (electric motors 82-85, wheels 87-90, gear boxes 93-96, fig. 2) and 
a cutter system (rotatable accessory output device 64 and blades 66, fig. 2), 
wherein further comprising: a fault detection module, configured to detect if at least one of the battery system, walking system and cutter system has a fault respectively (the VIM 161 may be configured to log and store the safety interlock status, vehicle sensor alarm status, error and fault condition status, and minimum and maximum VIM temperatures, refer to col. 21, lines 10-13); 
a fault determination module, configured to judge the fault level of the detected fault (FIG. 24 illustrates a Fault Log. In this exemplary fault log, the fault date, fault severity level, system and/or component where the fault occurred, and description of the fault, are illustrated., refer to col. 27, lines 63-66 ); 
a control module, configured to control the current-limiting or outage of the corresponding battery system, the slowdown or stop of the walking system, as well as the slowdown or stop of the cutter system according to the fault level (The VIM 161 may be configured to send a control signal to the electric actuators 173L, 173R to reduce the speed of the vehicle to a predetermined speed, including stopping all vehicle motion, upon receiving or detecting one or more fault conditions, errors or data lying outside of predetermined ranges or limits., refer to col. 21, lines 14-19 ).
Regarding Claim 2, Brown teaches all of the limitations of Claim 1 above and further teaches wherein said lawn mower further comprises a main controller (1161), and said fault detection module comprises a plurality of fault detection module provided in the battery system, the walking system and the cutter system respectively, to detect faults thereof respectively (the central controller 1116 can receive a plurality of analog inputs from various sensors (not shown) such as an operator presence sensor, a parking brake engagement state sensor, a PTO engagement state sensor, and a vehicle neutral engagement state sensor. The aforementioned controllers and analog sensors can not only sense and/or determine operating conditions of the components of the mowing vehicle 1121 but can also sense and/or determine operational conditions of the lawnmower (e.g. speed, vehicle incline, turn angle, and the like), refer to col. 24, lines 9-17).
Regarding Claim 3, Brown teaches all of the limitations of Claim 2 above and further teaches when said fault detection module detects that said walking system has a fault, said fault detection module sends a fault code to the fault determination module through CAN communication to determine a fault level, and said control module sends a control command to the walking system through CAN communication according to the fault level to control said walking system to slow down or stop (refer to abstract and col. 20, lines 30-39).
Regarding Claim 4, Brown teaches all of the limitations of Claim 3 above and further teaches when a minor fault occurs in the walking system, said control module sends a speed down command to said walking system through CAN communication to slow down the walking speed; when a severe fault occurs in the walking system, said control module sends a stop command to said cutter system through CAN communication, and simultaneously sends a throttle supply shutdown signal to said walking system, so that the lawn mower is in the mode: stop walking, and the cutter is not running (refer to abstract and col. 20, lines 30-39).
Regarding Claim 5, Brown teaches all of the limitations of Claim 2 above and further teaches when said fault detection module detects that said cutter system has a fault, said fault detection module sends a fault code to the fault determination module through CAN communication to determine a fault level, and said control module sends a control command to the cutter system through CAN communication according to the fault level to control said cutter system to slow down or stop (refer to abstract and col. 20, lines 30-39).
Regarding Claim 6, Brown teaches all of the limitations of Claim 5 above and further teaches when a minor fault occurs in the cutter system, said control module sends a speed down command to said cutter system through CAN communication to slow down the revolving speed of the cutter; when a severe fault occurs in the cutter system has, said control module sends a stop command to said cutter system through CAN communication, so that the lawn mower is in the mode: normal walking, and the cutter is not running (refer to abstract and col. 20, lines 30-39).
Regarding Claim 7, Brown teaches all of the limitations of Claim 2 above and further teaches wherein said battery system is connected to said main controller through CAN communication to realize real-time transmission of a fault code and a control command, and said battery system has a discharge mode and a charging mode (refer to col. 20, lines 20-29).
Regarding Claim 8, Brown teaches all of the limitations of Claim 7 above and further teaches when a minor fault occurs in said battery system in the discharge mode, said control module sends a current limiting command to said battery system, simultaneously sends a speed down command to said walking system, sends a stop command to the cutter system, to make the lawn mower in the mode: low speed walking, and the cutter is not running; when said battery system experiences a severe fault in the discharge mode, said control module sends a power-off command to the battery system, and simultaneously sends a stop command to said cutter system, and sends a throttle supply shutdown signal to said walking system, so that the mower is in the mode: stop walking, and the cutter is not running (refer to col. 17, lines 3-31).
Regarding Claim 9, Brown teaches all of the limitations of Claim 7 above and further teaches when said battery system experiences a minor fault in the charging mode, said control module sends a current limiting command to the battery system, and controls a battery to continue charging; when said battery system experiences a severe fault in the charging mode, said control module sends a power-off command to said battery system, and cuts off the charging relay to stop a battery from charging (refer to col. 17, lines 3-31).
Regarding Claim 10, Brown teaches all of the limitations of Claim 7 above and further teaches wherein failures of said battery system in the discharge mode include the individual voltage is too low, the individual voltage difference is too high, the discharge temperature is too low, the discharge current is too high, the insulation resistance is too low, the master-slave MCU communication failure, the master-slave MCU hardware failure, and the feedback current is too high; failures of the battery system in the charging mode include the individual voltage is too high, the individual voltage difference is too high, the charging temperature is too high, the charging temperature is too low, the insulation resistance is too low, the master-slave MCU communication failure, and the master-slave MCU hardware failure (refer to col. 17, lines 3-31 and col. 28, lines 8-20 and 53-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
18 May 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836